UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 27, 2013 COLORSTARS GROUP (Exact name of registrant as specified in its charter) Nevada 000-54107 06-1766282 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 10F, No. 566 Jung Jeng Rd. Sindian District, New Taipei City 231, Taiwan, R.O.C. N/A (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (949)336-6161 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) {00304495. } Item 1.01 Entry into a Material Definitive Agreement On May 27, 2013, ColorStars Group (the “Company”) entered into a stock purchase agreement whereby the Company sold all of its shares of common stock of Phocos AG, a German corporation (“Phocos”), to MUUS Horizon Fund 1 LP, a Delaware limited partnership (“MHF1”), as described in further detail below. Pursuant to the stock purchase agreement, the Company sold its 2,800 shares of Phocos common stock to MHF1 at a price per share of €30.00 (USD $37.80) for a total purchase price of €84,000.00 (USD $105,840.00). The foregoing is a summary of the terms of the purchase agreement and is qualified in its entirety by reference to the Stock Purchase Agreement, a copy of which is attached hereto as Exhibit10.1. Item 9.01 Financial Statements and Exhibits (d) Exhibits Exhibit Description 10.1 Stock Purchase Agreement, by and between ColorStars Group and MUUS Horizon Fund 1 LP , entered into on May 27, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this Report to be signed on its behalf by the undersigned thereunto duly authorized. ColorStars Group (Registrant) Date:May 31, 2013 By: /S/ Wei-Rur Chen Wei-Rur Chen Chairman, President, Chief Executive Officer and Chief Financial Officer
